Citation Nr: 0936538	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss. 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1993.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2009 presentation to the Board, the 
Veteran's representative requested that this case be remanded 
to determine if the Veteran wants to attend a videoconference 
before a Veterans Law Judge pursuant to the provisions of 
38 U.S.C.A. § 7107(e) (West 2002).  It is argued that due to 
being sent the "wrong" communication in April 2007 
informing him of an upcoming hearing, the withdrawal of the 
's request for a videoconference thereafter may have been due 
to his being "confused and frustrated" over the time delay 
for his hearing and that he withdrew his request for that 
reason.  

Review of the communications of record does reflect that 
after the  requested a videoconference hearing in September 
2006, he received a communication from the RO in April 2007 
that incorrectly informed the  that it had received his 
request for a hearing before the traveling section of the 
Board of Veterans' Appeals, and that it would not be until 
July 16, 2007, that such a hearing could be scheduled.  Given 
the confusion or frustration that the  may indeed felt as a 
result of this communication from the RO, the Board is in 
agreement with the 's representative that clarification as to 
whether the  still desires a videoconference hearing should 
be obtained, and that such a hearing should be scheduled if 
that is his desire.  Accordingly, this case is REMANDED for 
the following action:

Contact the Veteran to determine if 
wishes to be afforded a videoconference 
hearing before a Veterans Law Judge and 
schedule the Veteran for such a hearing 
if that is his desire. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




